Citation Nr: 0331395	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-00 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for a right knee disorder, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956 and from October 1961 to May 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a right knee 
disability.  Having reopened the claim, the Board is 
remanding this issue to the RO for further development.

The Board also notes that in an October 2003 written brief, 
the veteran's representative raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  As this issue has not been 
adjudicated by the RO, it is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability in a July 1980 rating decision on the grounds that 
no residuals of a right knee injury were shown on the 
discharge examination.  The veteran was notified of this 
decision; he did not appeal this decision and it became 
final.

2.  Medical evidence submitted since July 1980 bears directly 
and substantially upon the claim of service connection for a 
right knee disorder, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.
 

CONCLUSIONS OF LAW

1. The July 1980 rating decision, which denied service 
connection for a right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. § 20.1103 
(2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a right knee disability has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.  In this regard, by letter dated in 
May 2001, the veteran was informed of what information was 
necessary to reopen his claim, what information or evidence 
he was to provide to reopen his claim, and what VA was doing 
to assist him in developing his claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the decision 
reached herein reopening the veteran's claim for service 
connection for a right knee disability, the Board concludes 
that the requirements set forth in the VCAA have been 
satisfied as to this issue.

Background.  The veteran's original claim of entitlement to 
service connection for a right knee disability was denied by 
means of a final rating action rendered in July 1980.  The 
reason stated for the denial was that no residuals of a right 
knee injury were shown on the discharge examination.  The 
evidence on file at the time of that decision included the 
veteran's service medical records, which indicate the 
veteran, sustained an injury to his right knee in 1955.

In July 1997, the veteran submitted a new claim for service 
connection for a right knee disability.  He asserted that the 
service medical records document his injury to his right knee 
and that the right knee disability was noted on his discharge 
physical in February 1980.  He noted that he had not received 
any treatment for his right knee condition since service 
discharge in 1980.

By rating action in September 1997, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim.

In a statement dated in December 1997, the veteran expressed 
his dissatisfaction with the denial of his claim of 
entitlement to service connection for a right knee disability 
by requesting that he be accorded an examination by VA for 
his right knee condition.  It does not appear that the RO 
responded to this communication from the veteran.  A Report 
of Contact (VA Form 119) completed by a VA employee in May 
1998 reflects that the veteran requested information as to 
the status of his claim.  In a letter dated in August 1998, 
the RO informed the veteran that his claim for right knee 
injury had been denied and that the time limit to appeal that 
denial had become final.  He was informed that he could 
reopen his claim at any time by submitting new and material 
evidence.

VA medical records reflect that an MRI study of the veteran's 
right knee done in February 1999 revealed a complex 
horizontal tear of the posterior horn in the medial meniscus 
with a small torn effusion.

In a statement dated in April 2000, the veteran requested 
that his claim for service connection for a right knee 
disability be reopened.

In February 2001, the RO received a letter from the veteran's 
physician, Nelson Kraucak, M.D., who noted complaints of pain 
in the right knee secondary to a torn medial meniscus.  Dr. 
Kraucak noted that the veteran reported that the pain in his 
right knee has been there for many years, ever since he had 
been injured while on active duty in the Air Force.

The veteran testified at a personal hearing at the RO in 
February 2003.  The veteran reported that he was injured in 
service when he and several other airmen were lifting an 885 
lb B-47 aircraft tire that fell on his right knee.  He was 
hospitalized but treatment consisted of physical therapy 
only.  X-rays were taken at the time but he did not know the 
results.  No surgery was performed.  He was not given a knee 
brace because he was a shop supervisor and sat behind a desk.  
He had continued to have problems with his right knee from 
that time to the present time.  He also had a lump in his 
thigh above his right knee, and a torn ligament.  He was only 
treated in service with an ace bandage and pain pills, which 
he could not identify. 

As a result of his personal hearing, additional service 
medical records were requested by the RO.  These included 
William Beaumont Army Hospital records from 1955 for his 
right knee injury.  Subsequently in March 2003, Beaumont Army 
Hospital responded that no records were available.  The RO 
was directed to contact the National Personnel Records Center 
(NPRC) in St Louis, Missouri.  However, it does not appear 
that the RO contacted NPRC. 

In a February 2002 letter, Dr. Kraucak noted that the veteran 
had been his patient since January 2001.  Dr. Kraucak stated 
that he had reviewed the veteran's VA claim file and in-
service medical records and that it was his opinion that it 
was as likely as not that the veteran's current right knee 
symptoms "were done on active duty in the Air Force."


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999).  First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C.A. 5103(b).  Following this determination, the Board 
may then proceed to evaluate the merits of the claim.

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  These changes 
are prospective for claims filed on or after August 29, 2001, 
and are, accordingly, not applicable in the present case.

Under governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a right knee 
condition.  The veteran's claim was denied in July 1980 on 
the grounds that the presence of a right knee disability was 
not shown.  The evidence added to the record includes the 
report of an MRI study of the veteran's right knee done in 
February 1999 which revealed a complex horizontal tear of the 
posterior horn in the medial meniscus with a small torn 
effusion.  As noted above, the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need be probative only as to each element that was 
a specified basis for the last disallowance.  Evans v. Brown, 
9 Vet. App. at 284.  Inasmuch as this new evidence is 
probative as to the element that was a specified basis for 
the last disallowance by establishing the presence of a right 
knee disability, this evidence is new and material and the 
claim must be reopened.

In addition, the Board notes that the veteran testified at a 
hearing in February 2003 concerning the injury to his right 
knee which he sustained in service.  The details presented at 
the hearing "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury."  Hodge, supra.  In addition in a February 2002 
letter, a physician opined that the veteran's right knee 
condition was incurred in service.  This new evidence is 
material as the evidence specifically addresses the etiology 
and date of onset of the veteran's present right knee 
condition.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disability 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.

The veteran maintains that he injured his right knee when an 
aircraft wheel fell on his knee in 1955.  He is competent to 
describe the in-service injury.  He is currently diagnosed as 
having a torn medial meniscus.  The veteran maintains that he 
has suffered from right knee problems since active service.  
In addition his physician has submitted a statement which 
tends to support his claim.

The record does not contain sufficient medical evidence to 
support the veteran's claim that a right knee disability 
arose during or is attributable to his military service.  
Whether a disease was manifest in service or may be 
attributable to a disease or injury in service is a question 
requiring medical expertise.  Accordingly, the veteran should 
be afforded a VA examination in order to obtain an opinion as 
to whether his current right knee disability may be 
associated with his active military service.  The examination 
should include all necessary and appropriate diagnostic 
tests, and should include full review of the claims folder.

In addition the RO should contact the National Personnel 
Records Center (NPRC) and attempt to locate additional 
records concerning treatment which the veteran received at 
the William Beaumont Army Hospital in 1955.

Finally, any additional medical records showing treatment for 
a right knee disorder dated since 1980 could prove relevant 
to the claim and should be requested on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  Particularly, 
the RO must notify the veteran what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St 
Louis, Mo., and request records of 
treatment which the veteran received for 
his right knee injury at the William 
Beaumont Army Hospital in 1955.

3.  The RO should request the veteran to 
identify all health care providers who 
treated him for his right knee problems 
since 1980, to include any VA medical 
facilities at which he received treatment 
or evaluation for his right knee problems 
since 1980.

4.  The RO should request all private 
treatment records identified by the 
veteran, in particular the veteran's 
treatment records from Nelson Kraucak, 
M.D., and associate them with the claims 
file.  Also, obtain any additional VA 
records reflecting treatment of the 
veteran's right knee.

5.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
evaluate the nature, severity, and 
etiology of the right knee disorder.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the right knee 
disorder.  Following examination of the 
veteran and a review of his medical 
records and history, the examiner provide 
a diagnosis of all current right knee 
disabilities found to be present.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that any current right knee 
disability had its onset during active 
service or is related to any in-service 
injury, including the accident which the 
veteran indicated he sustained in 1955.  
In formulating an opinion, the examiner 
should comment on the opinion provided by 
Dr. Kraucak in February 2002.

6.  Thereafter, the RO should 
readjudicate the claim in light of the 
entire evidentiary record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



